PER CURIAM.

ORDER

Alice Lee-White requests that the court accept her untimely petition for review.
On May 11, 2005, the Merit Systems Protection Board issued a final decision in Lee-White v. Office of Personnel Management, No. PH-831M-04-0285-I-, 2005 WL 12081051, specifying that its decision was final and that any petition for review must be received by this court within 60 calendar days of receipt of the Board’s decision. Lee-White received the Board’s decision on May 23, 2005. Lee-White’s petition for review seeking review of the Board’s decision was received by the court on July 25, 2005, 63 days after her receipt of the Board’s decision.
Our review of a Board decision is governed by 5 U.S.C. § 7703(b)(1), which provides that “[n]otwithstanding any other provision of law, any petition for review must be filed within 60 days after the date the petitioner received notice of the final order or decision of the Board.” We have stated that “[c]ompliance with the filing deadline of 5 U.S.C. § 7703(b)(1) is a prerequisite to our exercise of jurisdiction.” Oja v. Department of the Army, 405 F.3d 1349, 1360 (Fed.Cir.2005). Thus, under the time provision of the statute, Lee-White’s petition for review was due in this court within 60 days of receipt of the Board’s final decision, i.e., by July 22, 2005. Because Lee-White’s petition for review was received on July 25, 2005, 3 days late, the court must dismiss Lee-White’s petition as untimely.
Accordingly,
IT IS ORDERED THAT:
(1) Lee-White’s request that we accept her untimely petition for review is denied.
(2) Lee-White’s petition for review is dismissed.
(3) Each side shall bear its own costs.
(4) All pending motions are moot.